                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                                  Case No. 18-CR-130

 BRET NAGGS, MARK WOGSLAND, and
 PETER ARMBRUSTER,

               Defendants.


  DEFENDANT MARK WOGSLAND’S REPLY IN SUPPORT OF MOTION FOR BILL
                       OF PARTICULARS

        Defendant Mark Wogsland, by his undersigned counsel, hereby adopts and incorporates

 the Reply brief submitted by co-defendant Peter Armbruster on December 18, 2019. No other

 brief will be filed by Mr. Wogsland.

                                               Respectfully submitted,

                                               MARK WOGSLAND

                                               By:    .s/ Ryan S. Hedges
                                                     One of His Attorneys

Ryan S. Hedges – IL Bar # 6284872
Junaid A. Zubairi – IL Bar # 6278783
Jonathon P. Reinisch – IL Bar # 6317528
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
rhedges@vedderprice.com
jzubairi@vedderprice.com
jreinisch@vedderprice.com

Dated: December 18, 2019
                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served on all attorneys of record

in the above captioned case via the CM/ECF electronic filing system on December 18, 2019.


                                                            /s/ Ryan S. Hedges
                                                            Ryan S. Hedges
